DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: Objections to the title and the abstract outlined the Specification section of this action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests a title that includes words such as remainder, process, master, slave and/or result.

5.	The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

claim 1,… a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device…in combination with other limitations recited as specified in claim 1.

The first closest prior art of record is WO 2010/073313 Al (TOYOTA MOTOR CORP.) O1 July 2010, paragraphs [0001]-[0105], fig. 1-10 & US 2011/0245934 Al paragraphs [0001]-[0126], fig. 1-10 & DE 112008004194 B (cited in the IDS dated 03/06/2020) hereafter TOYOTA. TOYOTA discloses balancing a load, by the two electronic control units (ECU), ECU_A and ECU_B and executing an A process and a B process by one ECU. [0024] discloses calculating a requested torque to be output to an input shaft, based on an operation amount of an accelerator pedal by a driver and a vehicle speed, and calculating respective control amounts of an engine and a motor, so that this requested torque is obtained (A process), and a process for an engine ECU to control an engine by calculating a rotational speed or the like based on one of the control amounts (B process). [0027] describes that the system of DI executes the A process and the B process that are closely related, in other words, inseparably related, 

The second closest prior art of record is JP 2017-168994 A (HONDA MOTOR CO., LTD.) 21 September 2017, fig. 1 & US 2017/0267193 Al fig. 1 Al paragraphs [0001]-[0126], fig. 1- 10 & DE 112008004194B hereafter HONDA. HONDA Figure 1 [0018]-[0019] discloses a network connected to an ECU and a master ECU controlling a ECU slave. HONDA does not explicitly disclose a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated 

The third closest prior art of record is Ying et al, US 2014/0164452 hereafter Ying. Ying [0051] discloses a third master node combines the master node-specific results for the third master node with the master node-specific results for the second master node and transmit the combined master node-specific results to the first master node. Ying does not explicitly disclose a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Selig, US 2013/035996 paragraph [0013] discloses each data packet which is sent by the first master passes the second master in the undisturbed case and each data packet which is sent by the second master passes the first master.

8.	This application is in condition for allowance except for the following formal matters: 
Objections to the title and the abstract outlined the Specification section of this action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469